Citation Nr: 0628031	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $7,014.00.

(The issue of entitlement to an increased disability 
evaluation from 10 to 20 percent for service-connected left 
knee disorder, characterized as an internal derangement, left 
knee torn medial meniscus, postoperative, with degenerative 
joint disease, is addressed in a separate decision under the 
same docket number.)

REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 26, 
1964 to October 5, 1964.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  In August 2001, the veteran was 
advised that an overpayment of $11,454.00 of improved pension 
benefits would be assessed against him.  In September 2001, 
the veteran requested a waiver of that overpayment.  In its 
January 2002 decision, the Committee determined that bad 
faith was found on the part of the veteran in the creation of 
a portion of the overpayment in the amount of $7,014.00, thus 
precluding further consideration of a waiver as to that 
amount.  In the same decision, the Committee granted a 
partial waiver in the amount of $4,440.00.  Although this 
partial waiver appears inconsistent with the laws and 
regulations to be applied when there is a finding of an 
indication of bad faith on the part of a person having an 
interest in obtaining a waiver, given the favorable outcome 
as to the overpayment in the amount of $4,440.00, at this 
point in time the Board will not revisit that portion of the 
decision.  

In October 2004, the veteran testified at a personal hearing 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  It is noted that in conjunction with the 
veteran's hearing, he submitted additional evidence in the 
form of an updated financial status report, reflecting the 
state of his finances at the time of the October 2004 
hearing.  Although this report represents additional evidence 
submitted subsequent to the RO's issuance of the statement of 
the case in October 2002, this new evidence need not be 
referred for initial RO consideration, because updated 
financial information is not pertinent to the issue before 
the Board of whether there was an indication of bad faith on 
the part of the veteran in connection with the overpayment.  

When this matter was last before the Board in December 2004, 
bad faith was found on the part of the veteran in the 
creation of a portion of the overpayment in the amount of 
$7,014.00, thus precluding further consideration of a waiver 
as to that amount.  The veteran appealed the Board's December 
2004 decision to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).  In a March 2006 Order, the 
CAVC granted a "Joint Motion for an Order Vacating the Board 
Decision and Incorporating the Terms of This Motion" (Joint 
Motion) and vacated the December 2004 decision and remanded 
the matter to the Board for compliance with the instructions 
in the Joint Motion.  

In August 2006, the veteran's attorney submitted a "Brief of 
the Appellant in Support of Waiver of Overpayment" directly 
to the Board.  The Brief has been associated with the claims 
file, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  At the time of his original award of VA improved pension 
benefits in 1999, the appellant was notified by VA that his 
pension was an income-based program; that he should notify VA 
immediately of any changes in income, and that if he failed 
to promptly tell VA about income changes an overpayment may 
be created that would have to be repaid.  

2.  The veteran failed to timely notify VA of his receipt of 
employment income, resulting in an overpayment indebtedness 
of $11,454.00.  The veteran also failed to return to VA the 
overpayment indebtedness of $11,454.00 after he became aware 
that it was an overpayment.  The Committee at the RO waived 
the repayment of a portion of that overpayment in the amount 
of $4,440.00. 

3.  The veteran spent the overpayment with knowledge that it 
was not rightfully his, and would have to be repaid to VA.  A 
preponderance of the evidence indicates that the appellant 
exercised a willful intent to seek an unfair advantage. 


CONCLUSION OF LAW

There has been shown an indication of bad faith on the part 
of the appellant in connection with the overpayment, thereby 
precluding further consideration of a waiver.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver in general and his challenge to the finding of 
bad faith on his part in particular.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the waiver request have been met in this case.  
Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  It was 
noted in the Joint Motion, however, that the veteran had made 
an assertion in a September 2001 letter that seemed to 
question the accuracy of the amount of the overpayment in 
question.  Specifically, the appellant asserted in a post-
script to the letter that "according to my calculations I 
was overpaid $10,801 not $11,454."  The Joint Motion 
requested that the Board ensure that the appellant's 
September 2001 letter regarding the amount of the overpayment 
be properly addressed by the RO.  

Assuming without conceding that this assertion could be 
construed as a challenge to the validity of the amount of the 
overpayment indebtedness, the Board notes that the claims 
file contains an audit of the veteran's benefit payment 
account made by the RO, dated in December 2001.  The audit 
reflects that the overpayment was accurately calculated to 
have been $11,454.00.  Significantly, this audit was in the 
form of a letter addressed by the RO to the veteran, and as 
such, under the principles of administrative regularity, it 
can be presumed that it was sent to him by the RO.  This 
letter essentially answered any discrepancy that the veteran 
had perceived in the amount that he was overpaid.  

It is important to note that up until that time, the 
veteran's waiver request had not yet been adjudicated.  It is 
equally probative to note that following the adjudication of 
the appellant's waiver request, the veteran did not 
thereafter question the validity of the amount of the 
overpayment in response to either the audit letter or the 
adjudication of his waiver request.  It can be presumed, 
therefore, that the appellant's September 2001 letter on the 
subject had been properly addressed by the RO, and that the 
appellant had no further disagreement with the accuracy of 
the amount of the overpayment.  If he does so now, the time 
period for him to legally assert a notice of disagreement 
with that amount has passed.  38 C.F.R. §§ 19.26, 20.201, 
20.302 (2005).  

The veteran is seeking entitlement to a waiver of recovery of 
an overpayment of improved pension benefits in the amount of 
$7,014.00.  The Committee found bad faith on his part in the 
creation of the overpayment, a finding that precluded their 
further consideration of a waiver.  See 38 C.F.R. §§ 1.962, 
1.963 (2005).  In its now vacated December 2004 decision, the 
Board essentially confirmed the decision of the Committee and 
also found bad faith on the part of the veteran in the 
creation of the overpayment.  The Joint Motion took exception 
to that finding, questioning the analysis of the Committee 
and the Board, stating that in the finding of an indication 
of bad faith, those decisions focused principally on the 
actions of the veteran subsequent to the creation of the 
overpayment.  

The Board has considered the foregoing exception outlined in 
the Joint Motion, and believes that it has considerable 
merit.  The Board's December 2004 decision could have been 
more accurate in delineating the reasons and bases for the 
finding of bad faith.  The Board's current decision has 
addressed that inaccuracy.  As a result, the instant decision 
is not so narrowly restricted to the "creation of the 
overpayment."  Consistent with appropriate laws and 
regulations, the Board will consider whether there was an 
indication of bad faith on the part of the veteran in 
connection with the overpayment, and not just in its 
creation.  

In the interest of clarity, the Board will present a factual 
background.  Pertinent law and VA regulations will then be 
reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision as to the issue of "bad faith."  

Factual Background

Preliminarily, it is noted that the Joint Motion took 
specific exceptions to the Board's "discussion of the 
facts," in its now vacated December 2004 decision.  In the 
following factual summary, the Board has taken into 
consideration those exceptions and has clarified the factual 
background accordingly.  

The documentary evidence before the Board supports the 
following factual summary:

In August 1998, the veteran applied for an increased 
disability evaluation for his service-connected left knee 
disorder (rated as 10 percent disabling), and submitted 
personal income data associated with an ostensible companion 
claim for disability pension benefits.  In that application, 
the veteran indicated that his only source of income was his 
service-connected disability compensation in the amount of 
$95.00 per month.  He indicated further that he last worked 
on August 5, 1998, making $8.00 per hour.  

In June 1999, the veteran was notified of the continuation of 
his 10 percent rating for his left knee disorder, and of the 
award of $722.00 per month in nonservice-connected pension, 
effective from September 1, 1998, and $731 per month, 
effective from December 1, 1998.  This resulted in a lump-sum 
retroactive payment to the veteran for pension benefits from 
September 1, 1998 to June 30, 1999.  

In the two letters awarding pension, both being dated on June 
15, 1999, the veteran was advised that his pension rate 
depended upon his income, and that his award was based upon a 
countable income of $0.  The veteran was further advised that 
he must report any changes to his income, and that the 
failure to report any change could create an overpayment that 
would have to be repaid.  The letters were directed to the 
veteran at his last known address of records and were not 
returned to VA.  

According to a "Report of Contact", on June 23, 1999, the 
RO contacted the veteran by telephone and determined that he 
was in receipt of earned income of over $731.00 per month.  
Although the "Report of Contact" indicated that the veteran 
had returned to work on October 1, 1999 (an impossibility 
since the report is dated in June 1999), the veteran admitted 
in his December 2002 substantive appeal, that he had actually 
returned to work in October 1998.  It was noted in the 
"Report of Contact" that appropriate action needed to be 
taken to notify the veteran of the reduction and termination 
of his pension.  It was also noted that the veteran's address 
had changed.  

On June 28, 1999, the RO received a letter from the veteran 
in which he stated that pension benefits were not to his 
advantage since it precluded him from earning income.  He 
asked that his VA compensation be restored and that his 
pension benefits be terminated.  

In March 2000, the RO directed two letters to the veteran 
indicating that his pension benefits were to be terminated 
effective November 1, 1999, and that his compensation was to 
be restored in the amount of $98 per month, effective from 
March 1, 2000.  

In May 2001, the veteran was advised that the RO had received 
verification of income that the veteran had signed on 
February 28, 2001, verifying receipt of income in 1998 that 
the veteran had not previously reported to the RO.  (Although 
the claims file does not contain the February 28, 2001, 
statement signed by the veteran, it is noted that the veteran 
has not challenged the validity of the overpayment.  It is 
further noted, as indicated above, that the veteran readily 
admitted in his December 2002 substantive appeal that he had 
returned to work in October 1998.  Finally, it is noted that 
during the course of his October 2004 hearing before the 
Board, the veteran stated that he did not disagree with VA 
letters that informed him that he had income that he did not 
report in 1998 and 1999.)  It was determined that the veteran 
had income in 1998, 1999, and 2000 that had disqualified him 
from the receipt of any VA pension benefits for those years.  
The retroactive adjustments of his pension benefits resulted 
in an overpayment in the amount of $11,454.00, for the period 
from September 1, 1998 through February 28, 2000.  

In October 2001, the veteran requested a waiver of his 
overpayment in the amount of $11,454.00.  In conjunction with 
this request for a waiver, the veteran submitted a 
handwritten statement in which he admitted that he had been 
informed in June 1999 that he could not make an income and 
receive a VA pension, and that he would incur an overpayment 
that would have to be repaid because he had done so.  He also 
stated that he was advised at that time that he would be 
informed as to the amount of his overpayment within 90 days.  
He stated that he did not receive notice of the amount of the 
overpayment until August 2001.  He also admitted that even 
though he was advised that that the lump sum pension payment 
that he had received was an overpayment of VA benefits, he 
used that lump sum payment (that had been placed in his bank 
account) to pay his bills between February 2000 and October 
2000, while he was waiting for his Social Security disability 
benefits to be processed.  

In its January 2002 decision, the Committee determined that 
bad faith was found on the part of the veteran in the 
creation of a portion of the overpayment in the amount of 
$7,014.00, thus precluding further consideration of a waiver 
as to that amount under the principles of equity and good 
conscience.  In the same decision, the Committee granted a 
partial waiver in the amount of $4,440.00.  The basis given 
for the partial waiver was the accumulation of overpayment 
between August 1, 1999 and February 27, 2000 caused by the 
undue delay caused on the part of VA in the termination of 
the veteran's pension payment.  Given the favorable outcome 
as to the overpayment in the amount of $4,440.00, the Board 
will not revisit that portion of the decision.  

At his September 2002 hearing before the RO and his October 
2004 hearing before the Board, the veteran acknowledged that 
he knew that he was not entitled to the VA pension money, 
that he was holding on to it in order to return it to VA, but 
that he ended up using the money to pay his bills during a 
time when he was unemployed and without income of any kind.  
At his hearing before the Board, the veteran stated that it 
was his belief that if he did use the pension overpayment, VA 
would simply collect the overpayment out of his compensation 
payments.  He indicated, however, that he was surprised when 
they actually took all of his compensation payments rather 
than a portion of it.  

Laws and Regulations

The law precludes a waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where an indication 
of any one of the following elements is found to exist:  (1) 
Fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002).  Upon this finding, any contentions or 
evidence pertaining solely to the question of whether equity 
and good conscience necessitates a waiver, such as it relates 
to undue hardship, etc., becomes "moot."

Implementing regulations provide that recovery of 
overpayments of any benefits made under laws and regulations 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (2005).  

The applicable VA regulatory definition of "bad faith" is 
conduct "that is undertaken with intent to seek an unfair 
advantage with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. 
§ 1.965(b)(2) (2004); Richards v. Brown, 9 Vet. App. 255 
(1996).  VA regulation also indicates that the term "bad 
faith" "generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense."  38 
C.F.R. § 1.965(b)(2) (2005).  

Analysis

The appellant essentially contends that he was unable to live 
on the income derived solely from his VA pension and was 
therefore required to work in order to pay his bills.  He 
states that he was better off getting his VA compensation, 
and that VA should not have switched him to pension.  He 
states that VA kept depositing pension benefits into his bank 
account, which he intended to repay with his employment 
income.  He points out that when he got to the point that his 
health precluded him from working, he had to use the money in 
order to live.  He argues now that repayment of the 
overpayment would impose upon him an undue hardship.  

In the Brief submitted directly to the Board, the veteran's 
attorney has more recently argued that the veteran's spending 
of the overpayment had nothing to do with the creation of the 
overpayment.  The attorney also averred that the veteran made 
no misrepresentation to VA as to when he returned to work, 
nor did he ever hide the fact that he was making 
disqualifying income.  Finally, the attorney asserted that 
the veteran's only real transgression was spending the money 
to which he was not entitled.  The attorney argued, however, 
that this transgression was dictated by necessity since 
without the use of the overpayment the veteran would have had 
no ability to acquire food, and would have lost his house 
through foreclosure.  The attorney concluded by stating that 
it hardly seems an indicator of bad faith that a person makes 
use of funds gratuitously given to him when the alternative 
is homelessness.  

For reasons expressed immediately below, the Board believes 
that there was an indication of bad faith demonstrated on the 
part of the appellant in connection with the overpayment of 
$7,014.00.  

Black's Law Dictionary, 6th ed., 1990, defines "bad faith" as

"Generally implying or involving actual 
or constructive fraud, or a design to 
mislead or deceive another, or a neglect 
or refusal to fulfill some duty or some 
contractual obligation prompted by some 
interested or sinister motive."

VA's regulatory definition of "bad faith" is an "intent to 
seek an unfair advantage with knowledge of the likely 
consequences . . . ."  See 38 C.F.R. § 1.965(b)(2) (2005); 
see also Richards v. Brown, 9 Vet. App. 255 (1996). 

It is clear from the record - and to his credit the appellant 
admits - that soon after he began to receive pension 
benefits, he knew that he was not entitled to the VA pension 
money.  The appellant states that he kept it in the bank with 
the intention of repaying it, but admits that when his health 
precluded employment, he had no choice but to spend the 
overpayment on his bills.  

The appellant has not disputed that he was informed soon 
after the receipt of his VA pension that it was his 
responsibility to keep VA informed of changes in his income.  
He also admits that he knowingly spent money that he knew was 
not his.  The appellant seeks to be absolved of bad faith, 
however, based on the allegation that he used the VA pension 
benefits out of necessity for the purpose of paying his 
living expenses.  The appellant's attorney argues that "it 
hardly seems an indicator of bad faith that a person makes 
use of funds gratuitously given to him when the alternative 
is homelessness".  Based upon that logic, however, it would 
seem that just about any action, legal or illegal, could be 
justified.  The problem with the appellant's action is that 
he knowingly spent money that was erroneously obtained and 
was not rightfully his.  This demonstrates a clear indication 
of bad faith on his part.  Would it have made any practical 
difference from the standpoint of "seeking an unfair 
advantage," if he had lied to get the money, and then spent 
it.  The results would have been the same.  Essentially, a 
person who spends money knowing it was improperly acquired 
has no less moral culpability than the individual who 
improperly acquired it.  

The fact that the veteran was unemployed and had no income at 
the time that he spent the VA pension overpayment does not 
mitigate his self-serving actions.  Although there is 
evidence of the appellant's physical incapacity, there is no 
evidence of his mental incapacity.  The appellant knowingly 
spent VA's money with knowledge that he would likely incur a 
debt to VA that he would have to repay.  

Essentially, the veteran's actions meet VA's regulatory 
definition of "bad faith."  The Board finds that the 
preponderance of the evidence shows the requisite "willful 
intent" on the part of the appellant.  This intent, moreover, 
gives every indication that it was for the purpose of seeking 
an unfair advantage (namely additional monetary benefits to 
which he was not entitled).  The overall and continued 
pattern of inaction (that is, not returning any portion of 
the overpayment) manifested his clear intention to seek an 
advantage over VA.  Although the appellant's behavior may not 
have been deceptive or sinister, per se, the evidence 
demonstrates all the essential elements of "bad faith".  The 
appellant clearly took unfair advantage with knowledge of the 
likely consequences, and this resulted in a loss to the 
government.  By definition, this was bad faith.  38 C.F.R. § 
1.965(b)(2).  

In summary, the Board concludes that for reasons expressed 
above, a preponderance of the evidence is against the 
appellant's claim.  Because the appellant demonstrated bad 
faith in connection with the pension overpayment, 
consideration of a waiver of the overpayment in the amount of 
$7,014.00 is precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a).  The appellant's contentions with respect 
to financial hardship fall under the standard of equity and 
good conscience, consideration of which cannot be reached in 
this case due to the finding of bad faith.  See 38 C.F.R. 
§ 1.965(b).

	(CONTINUED ON NEXT PAGE)




ORDER

Waiver of recovery of the overpayment of improved pension in 
the amount of $7,014.00 is precluded by reason of a finding 
of bad faith on the part of the appellant.  




	                        
____________________________________________
	ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


